Order, Supreme Court, New York County (Tyler, J.), entered November 6, 1981, denying the motion of defendants in Action No. 2 to dismiss the complaint, unanimously modified, on the law, by directing that Warner Computer Systems, Inc. be joined as a party defendant in Action No. 2, and, as modified, affirmed, without costs. The plaintiffs in Action No. 2 request, alternatively, that the disputed shares be transferred to Warner Computer Systems, Inc. Since Warner’s interest in the disputed shares is adverse to the personal interest in those shares of Alan, Gerald and Harvey Krieger, that corporation should be joined as a necessary party defendant to protect its interest. (CPLR 1001, subd [a]; 1003.) Order, Supreme Court, New York County (Tyler, J.), entered on or about December 4, 1981, granting plaintiffs’ application for consolidation of Action Nos. 1 and 2 to the extent of ordering a joint trial of said actions, unanimously affirmed, with costs. Concur — Murphy, P. J., Ross, Lupiano, Fein and Lynch, JJ.